United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.B., Appellant
and
DEPARTMENT OF AGRICULTURE,
INSPECTION OPERATIONS PROGRAM,
Ripon, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-2155
Issued: June 1, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 26, 2010 appellant filed a timely appeal from an August 13, 2010 decision of
the Office of Workers’ Compensation Programs that denied her claim. Pursuant to the Federal
Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether appellant sustained an injury in the performance of duty on
April 1, 2010.
On appeal, appellant generally asserts that she sustained an employment-related injury.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On April 3, 2010 appellant, then a 63-year-old egg products inspector, filed a traumatic
injury claim alleging that on April 1, 2010 she injured her left elbow, both legs and hips, when
her legs gave out while walking down a hallway at work. She stopped work on April 2, 2010.
Appellant submitted an April 7, 2010 lower extremity electromyography (EMG) study that
demonstrated no evidence of lumbosacral radiculopathy involving either lower extremity. In
reports dated April 7 to 26, 2010, Dr. Marie Jean Macarubbo, Board-certified in internal
medicine, advised that appellant called her office on April 1, 2010 and was first seen on April 6,
2010 due to a fall at work on April 1, 2010. She advised that the EMG and x-rays were negative
and that a magnetic resonance imaging (MRI) scan was scheduled for May 1, 2010.
Dr. Macarubbo stated that appellant could return to work without restriction on April 19, 2010.
In reports dated June 14, 2010, Dr. Martin F. Pricco, a Board-certified internist, noted
appellant’s account that her legs gave out at work causing her to fall to the floor, landing on her
buttocks and that in the process she scraped her left elbow and twisted her right knee. He
recorded her complaint of knee pain and noted that she walked with a slight limp. Right knee
examination demonstrated tenderness with no obvious effusion, discoloration or swelling. Knee
extension was full and flexion slightly limited due to pain. The collateral ligaments
demonstrated no laxity, the drawer sign negative and distal lower extremities were
neurologically normal. X-ray demonstrated slight effusion and mild degenerative changes with
no evidence of acute trauma. Dr. Pricco diagnosed right knee sprain and advised that there was
no specific work-related causation to appellant’s fall, stating that unrelated medical problems
could have contributed to her fall at work. He advised that she could return to modified duty
with no prolonged walking.
In reports dated June 28, 2010, Dr. Alexis Dasig, who practices occupational medicine,
reported the history of injury as described by appellant and her report that the pain in her right
knee had lessened following a cortisone injection. He advised that she could walk fairly well
without significant limping or pain. On examination, the right knee seemed to be slightly
prominent, such as seen in osteoarthritis. There was tenderness over the medial and lateral joint
line and mild pain on flexion and extension. Dr. Dasig diagnosed right knee sprain, not work
related and advised that appellant should remain off work until released by her personal
physician. Appellant also submitted a June 24, 2010 report from Mark Madsen, a physician’s
assistant.
By letter dated June 29, 2010, the employing establishment controverted the claim,
noting that appellant had been off work for six days from April 9 through 16, 2010. Due to her
medical restrictions, appellant was again off work beginning June 7, 2010. In a July 8, 2010
letter, the Office informed her that her claim was originally received as a simple, uncontroverted
case expected to result in minimal loss from work, but that the merits had not been formally
adjudicated. It informed appellant that the medical reports submitted were insufficient to
establish that she experienced the claimed incident and that a physician had not provided an
opinion as to how the claimed incident resulted in a diagnosed condition. She was given 30 days
to provide additional supportive information.

2

Appellant submitted a May 15, 2010 open MRI scan of the lumbar spine that
demonstrated spinal stenosis at L2-3, L3-4 and L4-5. The radiologist recommended a closed
MRI scan to rule out the possibility of disc herniations. Dr. Macarubbo submitted additional
treatment notes. On April 6, 2010 she noted appellant’s report of the fall at work. A
lumbosacral spine x-ray on April 7, 2010 demonstrated progression to marked disc narrowing
and spurring at the L2-3 level when compared with films from March 10, 2004 and marked disc
narrowing throughout the remainder of the lumbar and lower thoracic disc levels with moderate,
diffuse bilateral degenerative facet changes in the lower lumbar spine. In reports dated April 13
and 16, 2010, Dr. Macarubbo diagnosed low back pain syndrome, essential hypertension and
benign skin neoplasm. On June 7, 2010 she noted appellant’s complaint of continuing back and
right knee pain that began one week previously. Dr. Macarubbo provided physical examination
findings, noting popping in the right knee and advised that a June 7, 2010 right knee x-ray, when
compared with previous films done on February 25, 2010, showed a slight increase in
suprapatellar recess effusion and no other significant change and no acute fracture or gross
malalignment. She diagnosed low back pain syndrome and left leg joint pain. Appellant also
submitted treatment notes from Mr. Madsen dated June 11 to July 12, 2010.
By decision dated August 13, 2010, the Office denied the claim on the grounds that
appellant failed to establish fact of injury.
LEGAL PRECEDENT
An employee seeking benefits under the Act has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an employee of the United
States within the meaning of the Act, that the claim was timely filed within the applicable time
limitation period of the Act, that an injury was sustained in the performance of duty as alleged
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury. Regardless of whether the asserted claim involves traumatic
injury or occupational disease, an employee must satisfy this burden of proof.2
Office regulations, at 20 C.F.R. § 10.5(ee) define a traumatic injury as a condition of the
body caused by a specific event or incident or series of events or incidents within a single
workday or shift.3 To determine whether an employee sustained a traumatic injury in the
performance of duty, the Office must determine whether “fact of injury” is established. First, an
employee has the burden of demonstrating the occurrence of an injury at the time, place and in
the manner alleged, by a preponderance of the reliable, probative and substantial evidence.
Second, the employee must submit sufficient evidence, generally only in the form of medical
evidence, to establish a causal relationship between the employment incident and the alleged
disability and/or condition for which compensation is claimed. An employee may establish that
the employment incident occurred as alleged, but fail to show that his or her disability and/or
condition relates to the employment incident.4
2

Gary J. Watling, 52 ECAB 278 (2001).

3

20 C.F.R. § 10.5(ee); Ellen L. Noble, 55 ECAB 530 (2004).

4

Gary J. Watling, supra note 2.

3

It is a well-settled principle of workers’ compensation law that an injury resulting from
an idiopathic fall -- where a personal, nonoccupational pathology causes an employee to collapse
and to suffer injury upon striking the immediate supporting surface and there is no intervention
or contribution by any hazard or special condition of employment -- is not within coverage of the
Act. Such an injury does not arise out of a risk connected with the employment and is, therefore,
not compensable. However, the fact that the cause of a particular fall cannot be ascertained or
that the reason it occurred cannot be explained, does not establish that it was due to an idiopathic
condition. If the record does not establish that the particular fall was due to an idiopathic
condition, it must be considered as merely an unexplained fall, one which is distinguishable from
a fall in which it is definitely proved that a physical condition preexisted and caused the fall.5 To
properly apply the idiopathic fall exception to the premises rule, there must be two elements
present: a fall resulting from a personal, nonoccupational pathology and no contribution from
the employment.6 This follows from the general rule that an injury occurring on the industrial
premises during working hours is compensable unless the injury is established to be within an
exception to such general rule.7
ANALYSIS
The Board finds that appellant’s fall on April 1, 2010 occurred in the performance of
duty. As noted, an injury resulting from an idiopathic fall, due to a personal nonoccupational
pathology is not compensable. But if the cause of a particular fall cannot be ascertained, the fall
is then considered an unexplained fall. Appellant stated on her claim form that her legs gave out
and she fell. The medical evidence does not establish that her fall was idiopathic. There is
evidence of record to suggest that appellant had preexisting medical conditions as evidence by
comparing the April 7, 2010 lumbosacral spine x-ray with that of March 10, 2004 and the right
knee x-ray of June 7, 2010 with one taken on February 25, 2010, before the April 1, 2010 fall.
There is, however, no medical evidence to establish that any preexisting condition caused her
fall. Dr. Macarubbo and Dr. Dasig did not provide any opinion as to the cause of the April 1,
2010 fall at work. Dr. Pricco merely advised that there was no work-related cause and the
unrelated medical problems could have contributed to appellant’s fall at work. He did not
specifically identify the “unrelated medical problems” or indicate how they caused the fall.
Based on the medical evidence of record, the Board finds that appellant’s fall on April 1, 2010
was an unexplained fall. It occurred in the performance of duty.8
The Board, however, finds that the medical evidence does not establish that appellant
sustained an injury or medical condition as a result of the fall. Dr. Macarubbo examined
appellant several days after the April 1, 2010 fall at work. She diagnosed low back pain
syndrome and left leg joint pain. The Board has generally held that pain is a symptom, not a
firm medical diagnosis.9 While Dr. Pricco diagnosed right knee sprain, he advised that there was
5

M.M., Docket No. 08-1510 (issued November 25, 2008).

6

N.P., Docket No. 08-1202 (issued May 8, 2009).

7

Steven S. Saleh, 55 ECAB 169 (2003).

8

Id.

9

C.F., Docket No. 08-1102 (issued October 10, 2008).

4

no work-related causation. Dr. Dasig also diagnosed right knee sprain, but advised that the
condition was not work related.
As to the reports from Mr. Madsen, section 8101(2) of the Act defines the term
“physician” to include surgeons, podiatrists, dentists, clinical psychologists, optometrists,
chiropractors and osteopathic practitioners within the scope of their practice as defined by state
law.10 Thus, a physician’s assistant is not a physician as defined under the statute and, therefore,
any report from such individual does not constitute competent medical evidence which can only
be given by a qualified physician.11
The opinion of a physician needed to establish causal relationship must be of reasonable
medical certainty and must be supported by medical rationale explaining causal relationship.12
Appellant submitted no medical evidence in this case that linked her diagnosed conditions to the
April 1, 2010 fall. She, therefore, failed to establish that she sustained a traumatic injury
causally related to the April 1, 2010 fall.13
CONCLUSION
The Board finds that appellant failed to establish that she sustained an injury causally
related to the April 1, 2010 fall at work.

10

5 U.S.C. § 8101(2).

11

George H. Clark, 56 ECAB 162 (2004).

12

K.W., 59 ECAB 271 (2007).

13

Gary J. Watling, supra note 2.

5

ORDER
IT IS HEREBY ORDERED THAT the August 13, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed, as modified.
Issued: June 1, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

